Citation Nr: 1434524	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-36 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Eastern Idaho Medical Center from June 13, 2006, to August 31, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to November 1973 and from March 1976 to March 1981.

This matter is on appeal to the Board from October 2006 and November 2006 decisions of the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.  Jurisdiction currently resides with the Portland, Oregon, Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge in December 2012.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, a remand is warranted for additional development.

In this case, the Veteran sought treatment at Eastern Idaho Medical Center for osteomyelitis of the right lower extremity, a condition that was determined to be not service-connected pursuant to a November 2013 rating decision.  However, this rating decision has not yet become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  As the finality of the claim may have an effect on the current appeal, the Board is deferring a decision on the appeal for payment or reimbursement for medical expenses incurred at Eastern Idaho Medical Center from June 13, 2006, to August 31, 2006, until such time that the claim of service connection for osteomyelitis is fully resolved.  See Schroeder v. Brown, 6 Vet. App. 220 (1994); 38 U.S.C.A. § 1728 (authorizing payment or reimbursement of the expenses of emergency care not previously authorized, in a private or public hospital not operated by VA, when the Veteran received care for  an adjudicated service-connected disability); 38 U.S.C.A. § 1725 (pertaining to treatment for disabilities that are not service connected); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Additionally, on the Veterans Benefits Management System, the Board received a Counseling Record - Narrative Report from July 2006, which indicated that the Veteran "is currently under [] private doctors care for massive leg infection misdiagnosed by the VA as a strained knee.  He spent nearly two months in the[] hospital reporting that the civilian doctors felt it could have gotten fatal if left untreated."  This record is referencing the treatment provided by Eastern Idaho Medical Center that is the subject of the current appeal.  As the very existence of the Counselling Record demonstrates that the Veteran applied for Vocational, Rehabilitation, and Employment (VR&E) Services, the Board is on notice of the existence of additional relevant documents that have not yet been associated with the claims file.  See 38 U.S.C.A. § 1728 (also authorizing payment for "any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.").  Moreover, as there has been no supplemental statement of the case since August 2009, the above-mentioned Counselling report, as well as other records relevant to his treatment for osteomyelitis, should be considered in the first instance by the AOJ and adjudicated in a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of relevant VR&E records and any associated documents used to determine the Veteran's eligibility for services.  

2.  Thereafter, and after the denial of entitlement to service connection for osteomyelitis becomes final and/or the issue is otherwise resolved, the RO/AMC shall readjudicate the issue of entitlement to payment or reimbursement for medical expenses incurred at Eastern Idaho Medical Center from June 13, 2006, to August 31, 2006.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


